Citation Nr: 1821322	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus, to include as secondary to right ear hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 1964.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a February 2018 videoconference hearing, and a transcript of this hearing is of record.  The Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket at the hearing pursuant to 38 U.S.C. § 7017(a)(2)(C) (2012) and 38 C.F.R. § 20.900(c) (2017).

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's right ear hearing loss preexisted service as it was noted at the time of entrance into service, and with resolution of any reasonable doubt in his favor, it was permanently aggravated beyond the natural progression of the disability during service.

2.  With resolution of any reasonable doubt in his favor, the Veteran's bilateral tinnitus is etiologically related to his right ear hearing loss.
CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right ear hearing loss disability are met.  38 U.S.C. §§ 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2017).

2.  The criteria to establish secondary service connection for tinnitus are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. §§ 3.304, 3.306(a), (b) (2017); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Pertinent here, sensorineural hearing loss and tinnitus are considered "chronic" diseases (as an organic disease of the nervous system) under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as an organic disease of the nervous system (i.e., sensorineural hearing loss and tinnitus), becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

In this case, service treatment records (STRs) include auditory thresholds recorded at the time of enlistment and during service.  As it relates to VA examinations and VA records, audiological reports were routinely converted from International Standards Organization-American National Standards Institute (ISO-ANSI) units to American Standards Association (ASA) units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows and set apart in parentheses:


Hertz
500
1000
2000
3000
4000
Add
15
10
10
10
5

Factual Background

Form DD-214 reflects that the Veteran was a personnel clerk and attended weapons loading school in September 1962.

STRs include September 1961 and December 1961 examination reports reflecting normal clinical evaluations of the ears and drums and the Veteran's denials of ear trouble and running ears.  Puretone testing results, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
50 (55)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
5 (10)

Slight hearing loss in the right ear, not considered disabling, was noted on the report.

An April 1962 audiometric examination reflects puretone testing results, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
10 (20)
45 (50)
LEFT
5 (20)
5 (15)
5 (15)
10 (20)
20 (25)

A January 1964 separation examination report reflects normal clinical evaluations of the ears and drums, and a whisper voice test was performed.  The Board notes that whisper voice tests are not sensitive to high frequency hearing loss, which is the type of hearing loss most commonly caused by noise exposure.  Therefore, the Veteran's separation results are not considered reliable evidence of normal hearing or hearing impairment.

A private treatment record from January 2009 reflects a diagnosis of sensorineural hearing loss and the Veteran's wife's complaints of the Veteran's decreased hearing for years.  Additionally, a November 2013 audiological assessment reflects a family history of hearing loss, occupational noise exposure for two years on an aircraft carrier without hearing protection, and recreational noise exposure in the form of chainsaws and leaf blowers with occasional protection.  An audiogram demonstrated hearing within normal limits to 2000 Hz which then sloped to moderately-severe high frequency sensorineural hearing loss from 3000 to 8000 Hz on the right, and hearing within normal limits to 1500 Hz which then sloped to mild to moderately-severe high frequency sensorineural hearing loss from 2000 to 8000 Hz on the left.

In April 2014, the Veteran contended that his hearing loss "may have begun or occurred" while aboard the USS Saratoga, where he was a personnel man and often went to the launch deck and "line shack" to get information.  Often planes were launched, and the roar of jet engines was extreme at launch or landing.  He was not given hearing protection as his presence on the launch deck and "line shack" was only intermittent.  He reported several occasions of "ringing" in his ears after going on the launch deck, which would go away after about 30 minutes or so.  He stated that his wife had complained about his hearing for 25 years, although it had increased incrementally over the past 10 years.

In April 2014, the Veteran's wife stated that the Veteran's hearing had been an issue for many years, requiring her to often repeat herself.  She reported that he could not hear the turn signal, the timer on the oven, or family members.  The Veteran's daughter stated that the Veteran's hearing had decreased over the last couple of years.  She noted the Veteran's difficulty hearing directions, time frames, and appointments; being able to tell who was calling on the telephone; and following conversations.

A June 2014 VA examination report reflects noise exposure prior to service while working construction for six months; low probability of hazardous noise exposure during service as his military occupational specialty (MOS) was a personnel clerk, although the Veteran reported potentially hazardous noise exposure to small arms fire, aircraft engines, take-off and landing equipment, and helicopters; and no significant recreational or occupational noise exposure post-service.  Puretone testing results, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20
70
70
LEFT
15
15
30
55
60

Speech recognition ability was 86 percent in the right ear, and 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of service as the two enlistment physical examinations indicated high frequency hearing loss, and as the subsequent April 1962 audiogram indicated similar hearing loss with no significant degradation of auditory thresholds.  The Veteran first became concerned of possible hearing loss in approximately 2000 to 2004 as "hearing loss is normally a slowly progressing condition with the sufferer being generally unaware of the difficulties until the loss is of sufficient severity to cause a hearing handicap and interfere with their activities of daily living."  The VA examiner found that the Veteran's hearing loss existed prior to service, but opined that the preexisting hearing loss was not aggravated beyond the normal progression in service.  However, he could not be certain that the hearing loss was stable during service despite the claims file being silent on any claims of exacerbation to the preexisting hearing loss.

Regarding tinnitus, the Veteran reported recurrent tinnitus that began seven months prior, decades after separation from service.  The VA examiner opined that the tinnitus was less likely than not caused by or a result of military noise exposure as the onset was decades after service, the claims file was silent regarding tinnitus during service, and the Veteran was in a low-noise MOS.  However, he opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, as the Veteran had a diagnosis of clinical hearing loss and tinnitus is a symptom associated with hearing loss.

In his June 2015 VA Form 9, the Veteran strongly felt that his bilateral hearing loss was directly related to service as he was not provided hearing protection to avoid inner ear damage.  He stated that he waited to file a claim for hearing loss for many reasons, one of which was because he felt there were others a "whole lot worse off than himself that need[ed] VA care."

At the February 2018 hearing, the Veteran stated that he worked in construction prior to service, and could not remember having hearing loss or tinnitus prior to entering service.  During service, he was a personnel clerk and also worked for a chaplain.  He worked down below decks of an aircraft carrier, very close to the catapults that sent the planes off, which could be a little noisy with a "big thump" as it rammed the plane off the front of the ship.  The noise from the catapult could be heard maybe 10 or 12 times a day for a trial run practice, but varied in frequency depending on where they were flying that day.  He also was required to go up to the line shack, where the plane captains would monitor the planes or prepare them for the pilots, to interview them two or three times a week; the line shack provided little protection and was exposed to noise from planes launching, warming up, and being sent off.  The Veteran also was exposed to a small amount of small arms fire while at Officer Candidate School, and could not remember for sure whether he was given some type of hearing protection.  He did not notice any hearing loss or ringing in his ears during service.  After discharge, he picked fruit, counseled adolescents, and worked some construction during graduate school.  He did not begin experiencing tinnitus until about 10 or 15 years after discharge.  The Veteran's representative noted threshold shifts at the lower frequencies at his April 1962 examination, which she contended demonstrated the beginning of the Veteran's reduced hearing acuity which progressed over time.  Service connection for tinnitus on a secondary basis was raised as well.



Right Ear Hearing Loss

As an initial matter, the medical evidence shows that the Veteran is currently diagnosed with right ear hearing loss disability as defined under 38 C.F.R. § 3.385.

The Board finds that the Veteran's right ear hearing loss preexisted service as it was "noted" upon service entrance.  Although it was considered to be not disabling at that time, it was still noted at entry.  In view of these findings, VA's presumption of soundness as to the right ear did not attach at service entrance.  See 38 U.S.C. § 1111 (2012).  

Thus, the question becomes whether the preexisting right ear hearing loss was aggravated beyond its natural progression during service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

There is a measured worsening of the Veteran's right ear hearing loss.  The April 1962 audiometric examination reflects threshold shifts in hearing across almost all frequency levels in the right ear.  Although the January 1964 separation examination reflects normal clinical evaluations of the ears and drums, reliable audiological testing was not performed at that time and is therefore not probative.  
Moreover, there is no indication that the worsening of the Veteran's right ear hearing loss was only temporary, and the Board finds that the above-referenced assertions by the Veteran constitute probative evidence that the preexisting hearing loss had worsened during service.  Indeed, he testified to the fact that his MOS duties brought him to various parts of the aircraft carrier and thus exposed him to various loud noises on a regular basis.   His office was located below deck with exposure to catapult noise.

Evidence against the claim includes the June 2014 VA opinion that permanent worsening is not shown, but in the same opinion, the examiner also stated that he could not be certain that the Veteran's hearing loss was stable during service, which tends to lessen the probative value of his opinion.  Moreover, the examiner instead relied on the fact that the claims file is silent on any claims of exacerbation to the preexisting hearing loss, and reliance of that factor alone is impermissible.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Lastly, the examiner did not address and reconcile the Veteran's probative lay reports of the acoustic trauma exposed to during service and of his worsening hearing difficulty during service.  All of these factors tend to lessen the probative value of the examiner's opinion.

Based on the record as a whole, the Board finds that the competent evidence is at least in relative equipoise on the issue of whether the Veteran's preexisting right ear hearing loss was permanently aggravated during service.

Because the evidence shows worsening of the preexisting hearing loss during service, and there is no probative finding that the increase in disability is due to the natural progress of the disease, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board finds that the evidence in this case is not clear and unmistakable to show that no aggravation of the preexisting hearing loss took place; therefore, the Board finds that the preexisting right ear hearing loss was aggravated by service, that is, that the preexisting hearing loss worsened beyond its normal progression during service to warrant service connection for right ear hearing loss. 38 U.S.C.  § 1153; 38 C.F.R. § 3.306.

The issue of entitlement to service connection for left ear hearing loss is discussed in the remand portion of this decision.  

Tinnitus

As an initial matter, the Board finds that the Veteran has current complaints of tinnitus.  Indeed, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, a current disability is demonstrated.
Additionally, the Veteran has been service-connected herein for right ear hearing loss.  As such, the dispositive issue regarding the claim of entitlement to service connection for tinnitus as secondary to the Veteran's right ear hearing loss is whether the right ear hearing loss caused or aggravated the Veteran's tinnitus.

The June 2014 VA examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, as the Veteran had a diagnosis of clinical hearing loss and tinnitus was a symptom associated with hearing loss.

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral tinnitus, as secondary to service-connected right ear hearing loss, have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for right ear hearing loss disability is granted.

Service connection for bilateral tinnitus as secondary to right ear hearing loss is granted.


REMAND

A remand is required in this case for a VA addendum opinion regarding the service connection claim for left ear hearing loss.

The June 2014 VA examiner stated that the September and December 1961 enlistment examinations indicated high frequency hearing loss bilaterally.  However, although slight hearing loss in the right ear was noted at the September and December 1961 enlistment examinations, no hearing loss of any level was noted for the left ear.  Therefore, the Veteran's left ear was presumed to have been in sound condition at the time of enlistment.  See 38 C.F.R. § 3.304(b)(1) (2017).  As the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's left ear hearing loss preexisted service and (2) that it was not aggravated by service.  38 U.S.C. § 1111 (2012).  Unfortunately, the VA examiner did not make any such findings.

Additionally, STRs include an April 1962 audiometric examination report reflecting threshold shifts at all frequency levels.  However, the June 2014 VA examiner provided a negative opinion for hearing loss because the Veteran was shown to have had "similar hearing loss with no significant degradation of auditory thresholds" between the two enlistment physical examinations and the April 1962 audiogram.  Importantly, the examiner did not discuss the shift from 10 to 20 decibels, 5 to 15 decibels, 5 to 15 decibels, 5 to 20 decibels, and 10 to 25 decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively.

Furthermore, although the examiner noted that the Veteran first became concerned of possible hearing loss in approximately 2000 to 2004, he also stated that "hearing loss is normally a slowly progressing condition with the sufferer being generally unaware of the difficulties until the loss is of sufficient severity to cause a hearing handicap and interfere with their activities of daily living."  However, he did not reconcile those two statements.

For the reasons above, the VA examiner's negative opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An addendum opinion is required to address the in-service threshold shift in left ear hearing loss, and to determine whether the Veteran's current left ear hearing loss is related to his service, to include the threshold shift during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the June 2014 VA examiner or, if unavailable, another qualified examiner, and obtain an addendum opinion regarding the nature and etiology of the Veteran's LEFT ear hearing loss disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's September and December 1961 puretone testing results at the time of enlistment.

*The Veteran's April 1962 puretone testing results.

*The private treatment record from November 2013 which reflects hearing within normal limits to 1500 Hz which then sloped from mild to moderately-severe high frequency sensorineural hearing loss from 2000 to 8000 Hz.

*The Veteran's April 2014 statement.

*April 2014 statements from the Veteran's wife and daughter.

*The June 2014 VA examination report, which includes puretone testing results.

*The February 2018 hearing transcript.

After reviewing the claims file in its entirety, the examiner is asked to provide an opinion addressing the following:

(a)  Whether there is clear and unmistakable evidence that the Veteran's left ear hearing loss preexisted service.  If so, whether there is clear and unmistakable evidence that it was not aggravated by service.  See 38 U.S.C. § 1111 (2012).

(b)  If answers to the above questions in section (a) are negative, provide an opinion as to whether the Veteran's left ear hearing loss disability at least as likely as not (50 percent probability or greater) had its onset during active service or is otherwise related to it, to include conceded noise exposure.  

**In doing so, the VA examiner should consider all evidence, to include the June 2014 VA examiner's statement that "hearing loss is normally a slowly progressing condition with the sufferer being generally unaware of the difficulties until the loss is of sufficient severity to cause a hearing handicap and interfere with their activities of daily living."

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Readjudicate the left ear hearing loss claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


